Name: Council Regulation (EEC) No 2215/80 of 27 June 1980 on the conclusion of two Agreements in the form of an exchange of letters between the European Economic Community and the Government of Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 80 Official Journal of the European Communities No L 226/51 COUNCIL REGULATION (EEC) No 2215/80 of 27 June 1980 on the conclusion of two Agreements in the form of an exchange of letters between the European Economic Community and the Government of Canada HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion , Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning the exten ­ sion of their Agreement on fisheries and the Agree ­ ment in the form of an exchange of letters between the European Economic Community and the Gov ­ ernment of Canada concerning salmon fishing are hereby approved on behalf of the Community . The texts of these Agreements are annexed to this Regulation . Article 2 The President of the Council shall give the notifica ­ tion provided for in the first Agreement referred to in Article 1 (2 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Having regard to the opinion of the European Par ­ liament P ), Whereas it is in the Community's interest to approve the Agreements in the form of an exchange of letters between the European Economic Community and the Government of Canada concerning the exten ­ sion of their Agreement on fisheries and concerning salmon fishing, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI (!) OJ No C 85 , 8 . 4 . 1980, p. 106 . ( 2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Commu ­ nities by the General Secretariat of the Council .